DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02 August 2020 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 112, Applicant’s amendment has overcome these rejections.  However, the amendment has necessitated new grounds of rejections under § 112 as indicated below.
Turning to the rejection(s) of the claims under 35 U.S.C. § 102, it is noted that the terminology in a pending application's claims is to be given its broadest reasonable
interpretation (In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989))
and limitations from a pending application's specification will not be read into the claims
(Sjolund v. Musland, 847 F.2d 1573, 1581-82, 6 USPQ2d 2020, 2027 (Fed. Cir. 1988)). 
Anticipation under 35 U.S.C. § 102 is established only when a single prior art
reference discloses, either expressly or under the principles of inherency, each and
every element of a claimed invention.  See Constant v. Advanced Micro-Devices. Inc.,
848 F.2d 1560, 1570, 7 USPQ2d 1057, 1064 (Fed. Cir.), cert. denied, 488 U.S. 892
(1988); RCA Corp. v. Applied Digital Data Sys., Inc., 730 F.2d 1440, 1444, 221 USPQ
385, 388 (Fed. Cir. 1984).  Moreover, anticipation by a prior art reference does not
require either the inventive concept of the claimed subject matter or the recognition of
properties that are inherently possessed by the prior art reference.  Verdegaal Brothers
Inc. v. Union Oil co. of California, 814 F.2d 628, 633, 2 USPQ2d 1051, 1054 (Fed. Cir.
1987), cert. denied, 484 U.S. 827 (1987).  A prior art reference anticipates the subject
matter of a claim when that reference discloses each and every element set forth in the 
claim (In re Paulsen, 30 F.3d 1475, 1478-79, 31 USPQ2d 1671, 1673 (Fed. Cir. 1994)
and In re Spada, 911 F.2d 705, 708, 15 USPQ2d 1655, 1657 (Fed. Cir. 1990));
however, the law of anticipation does not require that the reference teach what
Applicant is claiming, but only that the claims "read on” something disclosed in the
reference.  Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 772, 218 USPQ 781, 789
(Fed. Cir. 1983), cert. denied, 465 U.S. 1026 (1984) (and overruled in part on another
issue), SRI Intel v. Matsushita Elec. Corp. Of Am., 775 F.2d 1107, 1118, 227 USPQ
577, 583 (Fed. Cir. 1985).  Also, a reference anticipates a claim if it discloses the
claimed invention such that a skilled artisan could take its teachings in combination with
his own knowledge of the particular art and be in possession of the invention.  See In re
Graves, 69 F.3d 1147, 1152, 36 USPQ2d 1697, 1701 (Fed. Cir. 1995), cert. denied, 116 S.Ct. 1362 (1996), quoting from In re LeGrice, 301 F.2d 929, 936, 133 USPQ 365, 372 (CCPA 1962).
Regarding the rejection under 35 USC 102, Applicant argues that HATFIELD does not teach “an optimal course that is most appropriate for all pieces of the clothing.”  Examiner disagrees.  
At the outset, Examiner points out that an “optimal” course that is “most appropriate” for all of the clothing is relative terminology, and what may be “optimal” or most appropriate for one user may not be for another.  Notwithstanding this, HATFIELD teaches the determination that the plural items of clothing are “extra dirty” based on camera images compared to historical images of the items, and subsequent extra cycle of batch processing of the items of clothing (see HATFIELD at ¶ [0066]).  HATFIELD further teaches such operations are for “optimized batch processing of the batch of items, e.g., clothing items” (see HATFIELD at ¶ [0060]).  Thus, taking into consideration the indefiniteness of the “optimal” and “most appropriate” language (see rejection below), the position is taken that the teachings of HATFIELD meet the subjective optimization of a cleaning cycle that is “most appropriate” for HATFIELD, and therefore read in the invention as claimed.
Applicant further argues that HATFIELD “is silent as to displaying guidance information based on clothing information of a piece of clothing.”  Examiner disagrees and directs Applicant’s attention to block 5 of Fig. 3, which teaches messaging (implicity/inherently requiring a display) to the user information on items not compatible and compatible to the batch processing (readable on displaying guidance information based on clothing information).  Note also the teachings of associating pieces of clothing to a “delicate clothes washer setting” in ¶ [0062] of HATFIELD.
Accordingly, claim 1 remains rejection over HATFIELD for reasons of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is meant by clothing “associated with a recommended treatment course” (emphasis added).  Is this simply an inherent course based on the association of a clothing characteristic?  How is such recommendation established?  Is this simply a user recommendation or a preset recommendation of the apparatus?  The terminology “recommended” is relative terminology that is variable based on various factors, and it is unclear how a mere controller (that generally has a configuration to perform operations) has the capability to “recommend” a treatment course by itself without any additional structural elements (i.e. sensors, detectors, programmed memory, etc.).  There is a missing nexus between the controller and the ability to “recommend” a treatment course based on pieces of clothing to be washing in the apparatus.  Clarification and correction are required.
Further regarding claim 1, the terminology “optimal course” in conjunction with “most appropriate for all of the pieces of the clothing” in claim 1 is relative terminology which renders the claim indefinite, as the relative term “optimal” is based on additional terminology “most appropriate”. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner further notes that it is unclear how the controller as claimed has a structural configuration in which an optimal course may be determined or in which a determination is made that is “most appropriate for all of the pieces of clothing”.  There appears to be missing additional structures and/or structural configurations in order to perform such functions/operations, such as sensors, detectors, or other means that determine variables of the pieces of clothing.  This claimed operation appears to be a user function rather than a controller function absent sufficient structural elements to determine such variables used in performing such function.
Applicant is reminded that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)) and “apparatus claims cover what a device is, not what a device does.” (Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original)).
Further regarding claim 1, it is unclear how a controller has the capability to indicate that a piece of clothing is delicate clothing.  Controllers are generally programmed to perform operations and not sense/detect features of clothing pieces.  There appears to be missing structures that determine whether or not a piece of clothing is delicate.  As indicated above, apparatus must be distinguished from the prior art in terms of structure rather than function.  Clarification and correction are required.
In claim 3, lines 3-4, it is unclear what is meant by an appliance treating clothing “in association with one or more other appliances”.  It is unclear how “in association” positively recites any particular operation of the appliances or how it relates the separate appliances.
In claim 3, the limitation “cause the display to display further guidance information…” is not a structural limitation of the claimed apparatus but cited as a method step which is an intended use operation.  It is fundamental that an apparatus claim defines the structure of the invention and not how the structure is used in a process, or what materials the structure houses in carrying out the process.  Ex parte Masham, 2 USPQ2d 1647, 1648 (BPAI 1987). See also In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 1032, 168 USPQ 530, 534 (CCPA 1971); In re Casey, 370 F.2d 576, 580, 152 USPQ 235,238 (CCPA 1967).  As long as the apparatus of HATFIELD is capable of causing a display to display guidance information such as delicate clothing, the prior art apparatus meet the requirements of the claimed feature.  Applicant has not established on this record any structural distinction between apparatus within the scope of the rejected claims and the apparatus fairly described by HATFIELD, and no such structural distinction is apparent. 
Claim 4 recites the limitation "the identified clothing information" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Further regarding claim 4, it is unclear what structure identifies clothing information.  Is this a sensor or detector?  Or some other structure capable of identifying a clothing feature?  Clarification and correction are required.
Regarding claim 7, the second “wherein” clause appears to be directed to an intended use rather than a structural limitation in the apparatus claim, and how the claimed code is being identified is unclear as no further structural limitation is recited.  What structure is being used to “identify” the code?  Clarification and correction are required.
Regarding claim 8, the second “wherein” clause appears to be directed to an intended use rather than a structural limitation in the apparatus claim, and how the claimed RFID tag is being identified is unclear as no further structural limitation is recited.  What structure is being used to “identify” the RFID tag?  Clarification and correction are required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites intended use steps and is devoid of any additional structural limitation to further limit the claimed apparatus.  The claimed “wherein” clause appear to be directed to a method step rather than a structural limitation of an apparatus claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  Claims 6-8 are rejected based on their dependency from claim 5.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 3-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0392661 to HATFIELD et al. (“HATFIELD”).
Regarding claims 1 and 3-8, HATFIELD discloses a clothing treatment apparatus, comprising: 
a first clothing treatment appliance (laundry equipment 16; see Fig. 1) configured to perform at least one of washing, drying, sterilizing, deodorizing, dust removing, or wrinkle removing for a plurality of pieces of clothing (see ¶ [0033]), wherein each piece of the plurality of pieces of the clothing includes clothing information that is respectively associated with a recommended treatment course (“clothing information” is an inherent characteristic of clothing, and the association with a recommended treatment course is intended use of the claimed apparatus and not afforded patentable weight; note recognition of clothing items by cameras in ¶ [0037]); 
a controller coupled to the first clothing treatment appliance (note laundry equipment 16 in Fig. 1 clearly showing a conventional detergent drawer, display, and control knobs/buttons at top, which implicitly discloses the laundry equipment having a controller), wherein the controller is configured to:
receive an optimal course for treating the clothing based on the recommended treatment course associated with each piece of the pieces of the clothing, wherein the optimal course is a course that is most appropriate for all of the pieces of the clothing (in light of the indefinite issues above, batch management system 100 of HATFIELD performs such operation; note the determination that the plural items of clothing are “extra dirty” based on camera images compared to historical images of the items, and subsequent extra cycle of batch processing of the items of clothing at ¶ [0066]; HATFIELD further teaches such operations are for “optimized batch processing of the batch of items, e.g., clothing items” at ¶ [0060]); 
cause a display to display guidance information based on the clothing information of a first piece of the clothing indicating that the first piece is delicate clothing, relative to other pieces of the clothing located in the first clothing treatment appliance (see HATFIELD at block 5 of Fig. 3, which teaches messaging (implicity/inherently requiring a display) to the user information on items not compatible and compatible to the batch processing (readable on displaying guidance information based on clothing information; note also the teachings of associating pieces of clothing to a “delicate clothes washer setting” in ¶ [0062]); and
control operation of the first clothing treatment appliance according to either the optimal course, or a changed version of the optimal course according to a received user input with regard to the displayed guidance information (note ¶¶ [0060]-[0068] teaching various instructions being sent from the batch management system 100 to the laundry equipment 16, such instructions readable on a wash course/cycle; also note blocks 6-9 in Fig. 3 showing control operation based on display guidance and control operations thereof as claimed),
further comprising: a plurality of second clothing treatment appliances, each of the second clothing treatment appliances being capable of treating the clothing in association with one or more other appliances of the second plurality of clothing treatment appliances or the first clothing treatment appliance (see ¶ [0033] and disclosure of the processing machine as a clothes washer, a clothes dryer, a washer extractor, a continuous batch washer, a clothing press, a clothing iron and combinations thereof); 
cause the display to display further guidance information for the delicate clothing to be placed into a second appliance from among the second plurality of clothing treatments appliances, when there is no user agreement on operation after the further guidance information is displayed, wherein the second appliance is capable of treating the delicate clothing (note HATFIELD above identifying a course based on identified type of clothing, and the disclosure of combinations of different laundry appliances above manifestly would apply to each laundry appliance which would read on the analyzing and operating of plural laundry appliances in the manner claimed; also note that the appliance would conventionally have plural cycles other than a normal cycle thus having a capability to perform the intended use of treating “delicate clothing”),
further comprising: 
a server configured to communicate with the first clothing treatment appliance disposed within an established network area (note server configuration with batch processing system 100 included in Fig. 5; also note edges servers in ¶¶ [0080],[0081]]),
wherein the identified clothing information, for each piece of the pieces of the clothing, is transmitted to the server (note HATFIELD above performs comparing to previously identified clothing articles may be sent to a server; also note use of a cloud computing environment with server in ¶ [0085]), and
wherein the controller is included in the server to transmit a control signal for the optimal course, or the changed version of the optimal course, to each of the second clothing treatment appliances (note above with analyzing unit and control unit being configured to connect to a server, thus readable on being “included” in the server),
wherein the clothing information for each of the pieces of clothing, and the respectively associated recommended treatment courses, are registered prior to the pieces of the clothing being placed into the first clothing treatment appliance, (note the recited “wherein” clause is directed to intended use of the apparatus rather than a structural limitiation of the apparatus claims (see rejection under § 112(d) above), and thus is not afforded patentable weight, the apparatus of HATFIELD being fully capable of performing such use recitation; also note in HATFIELD item registry 35, article identity interface camera 40, registered item match generator 45, and message transmitter 56, which individually or cumulatively reads on the operations as claimed),
further comprising a camera configured to obtain an image of a label and fabric construction for each of the pieces of the clothing (note camera 41 and/or scanner 42),
wherein the obtained image is converted into a code for attaching to an associated piece of the plurality pieces of the clothing, and wherein the clothing information for each of the plurality of pieces of the clothing is identified by the code that is attached is an associated pieces of the clothing (manifestly, the scanner or camera, for instance in ¶ [0028]-[0031], use data/code scanned from the clothing items from a clothing label to identify the clothing information),
wherein the obtained image is converted into a radio frequency identification (RFID) tag for attaching to an associated piece of the plurality of pieces of the clothing, and wherein the clothing information for each of the plurality of pieces of the clothing is identified by the RFID tag that is attached is an associated piece of clothing (see use of RFID tags in ¶ [0030]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711